~upmne dtnurf nf ~entU:~l~L
                               20 l 6-SC-000669-KB

                                                            [Q)~i~J~t,1 K,m {l,J...,,,~
KENTUCKY BAR ASSOCIATION                                                   MOVANT



V.                             IN SUPREME COURT



BRIAN NATHAN HOPPER                                                  RESPONDENT



                              OPINION AND ORDER


       Brian Nathan Hopper, Kentucky Bar Association (KBA) No. 89861, was

admitted to the practice of law in the Commonwealth of Kentucky on October

17, 2003, and his bar roster address is listed as 21 Sugg Street, Madisonville,

KY 42431. The Board of Governors (Board) found Hopper guilty of violating

SCR 3.130-1.3, -l.4(a)(4), -1. lS(b), - l.16(d), and -8. l(b) (two counts). For

these violations the Board unanimously recommends Hopper be suspended

from the practice of law for 181 days and pay all associated costs. For the

following reasons, we adopt the Board's recommendation.

                                 I. BACKGROUND
       This case concerns two separate KBA complaints.

     A. KBA File No. 23050

       Johnny Miller of Hopkins County Heating Air and Electrical hired Hopper

to do collections work on behalf of the company. While Hopper collected some

fees, he never turned them over to Miller. Miller also paid Hopper costs and

fees for two cases Hopper never filed. Hopper returned the money for the costs
and fees, but never turned over the money he collected on Miller's behalf. He

also failed to return the files from eighteen collections cases.

       The Office of Bar Counsel sent Hopper correspondence regarding this

case in December 2014 and again in February 2015. Hopper did not respond.

The Inquiry Commission then issued a five-count charge, alleging violations of

SCR 3.130-1.3,1 -1.4(a)(4),2 -1. lS(b),3 -1.16(d),4 and -8. l(b).s The KBA sent the

five-count charge to Hopper's bar roster address by certified mail, which was

· returned as unclaimed. Hopper was thereafter personally served with the

complaint and filed a response. When the charge was issued, it was also




     1 SCR 3.130-1.3 provides: "[a] lawyer shall act with reasonable diligence and
promptness in representing a client."


      2 SCR 3.130-l.4(a) provides, in pertinent part: "(a] lawyer shall ... (4) promptly
comply with reasonable requests for information."


      3   SCR 3.130-1. lS(b) provides:
      Upon receiving funds or other property in which a client has an interest,
      a lawyer shall promptly notify the client. Except as stated in this Rule or
      otherwise permitted by law or by agreement with the client a lawyer shall
      promptly deliver to the client any funds or other property that the client
      is entitled to receive and, upon request by the client, shall promptly
      render a full accounting regarding such property.
      4   SCR 3.130-l.16(d) provides in pertinent part:
      Upon termination of representation, a lawyer shall take steps to the
      extent reasonably practicable to protect a client's interests, such as
      giving reasonable notice to the client, allowing time for employment of
      other counsel, surrendering papers and property to which the client is
      entitled and refunding any advance payment of fee or expense that has
      not been earned or incurred.
      s  SCR 3.130-8.1 provides in pertinent part: "a lawyer ... in connection with a
disciplinary matter ... shall not: ... (b) ... knowingly fail to respond to a lawful
demand for information from [a] disciplinary authority ...."



                                            2
mailed via certified mail and-again-returned as unclaimed. Hopper was

personally served; however, he did not file an answer to the charge.

    B. KBA File No. 24147

       Old National Bank sent the Office of Bar Counsel two notices in October.

2015 stating that Hopper's IOLTA account had been overdrawn. In turn, the

Office of Bar Counsel sent Hopper two letters asking him to provide a written

explanation of the insufficiency of funds and the means by which he corrected

it. Hopper did not respond to either letter.

       The Inquiry ·commission issued a complaint against Hopper requesting

additional information about his IOLTA account. It advised him that a failure

to respond could result in an additional charge. The complaint was sent via

certified mail, but like those in the previous file, was returned. Service was

made to the KBA's Executive Director under SCR 3.175(2).

       The Inquiry Commission then issued a charge against Hopper for

violating SCR 3.130-8.l(b) (failing to respond to the KBA's lawful demand for

information). The charge was served by certified mail, but Hopper did not

answer.


                                       II. ANALYSIS

       Neither party filed a notice of appeal to this Court, and under

SCR 3.370(9),6 this Court adopts the recommendation of the Board of

Governors and finds Hopper guilty of all six charged counts and suspends him


       6 SCR 3.370(9) provides: "If no notice of review is filed by either of the parties,
or the Court under paragraph eight (8) of this rule, the Court shall enter an order
adopting the decision of the Board or the Trial Commissioner, whichever the case may
be, relating to all matters."


                                            3
for a period of 181 days. We agree that Hopper's conduct amounted to the

charged counts. Specifically, Hopper violated: SCR 3.130-1.3 when he failed to

act with reasonable diligence and promptness by failing to file cases for which

Miller had paid him; SCR 3.130-l.4(a)(4) when he failed to promptly return

Miller's phone calls or respond to attempts to contact him in person; SCR

3 .130- l. l 5(b) by failing to promptly deliver the funds he obtained from Miller's

collections; SCR 3.130-l.16(d) by failing to return eighteen of Miller's files once

terminated; and, finally, SCR 3.130-8.l(b) when, in both KBA case files

currently before this Court, he failed to respond to the KBA's lawful demands

for information.

      We believe the recommended 181 day suspension is appropriate in this

case. In addition to his other violations, Hopper has failed to turn over funds

to his client and to maintain an adequate balance in his IOLTA account.        "The

Court is aware that a particularly severe stance is taken against financial

misconduct by attorneys .... " Kentucky Bar Ass'n v. Maze, 397 S.W.3d 891,

898 (Ky. 2013). Furthermore, Hopper received a private admonition in

December 2015 for failing to respond to a bar complaint. Therefore, this

appears to be a pattern of non-responsiveness in violation of our ethical rules.

Hopper is also currently suspended for failing to pay his KBA membership dues

for the 2014-15 fiscal year.7 We adopt the recommendation of the Board of

Governors.




      7 The Board of Governors recommends we run the suspension in the current
case concurrently with any other suspension.
                                         4
                                    III. ORDER

Agreeing that the Board's recommendation is appropriate, it is ORDERED that:

      1. Brian Nathan Hopper is found guilty of violating the Rules of

        Professional Responsibility as detailed above.

     2. Hopper is suspended from the practice of law in the Commonwealth of

        Kentucky for 181 days. The suspension imposed by this order shall

        be served concurrently with any other suspensions.

     3. In accordance with SCR 3.450, Hopper is directed to pay all costs

        associated with these disciplinary proceedings against him, said sum

        being $516.55, for which execution may issue from this Court upon

        finality of this Opinion and Order.

     4. Pursuant to SCR 3.390, Hopper shall, within ten days from the entry

        of this Opinion and Order, notify all Kentucky clients, in writing, of

        his inability to represent them; notify, in writing, all Kentucky courts

        in which he has matters pending of his suspension from the practice

        of law; and furnish copies of all letters of notice to the Office of Bar

        Counsel of the KBA. Furthermore, to the extent possible, Hopper

        shall immediately cancel and cease any advertising activities in which

        he is engaged.

     All sitting. Minton, C.J., Hughes, Keller, VanMeter, Venters and Wright,

     JJ., concur. Cunningham, J., concurs in result only.


     ENTERED: March 23, 2017.




                                       5